Citation Nr: 0116715	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  96-32 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for service-connected diplopia, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Brian M. Ramsey, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from December 1955 to November 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was previously before the Board, and on June 17, 
1998, the Board issued a decision which denied an evaluation 
in excess of 30 percent for the veteran's service-connected 
diplopia.  The veteran appealed the Board's June 1998 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a Joint Motion for Remand and to 
Stay Further Proceedings (Joint Motion) by the Secretary of 
Veterans Affairs and the veteran, issued an Order dated 
August 11, 2000, which vacated the Board's decision.

In an October 1998 statement, the veteran's attorney raised 
the issue of entitlement to service connection for a 
psychiatric disability secondary to the veteran's service-
connected diplopia.  This matter is hereby referred to the RO 
for appropriate action.


REMAND

The record shows that a Board hearing in Washington, D.C. was 
scheduled for May 11, 1998.  By letter dated May 1, 1998, and 
date-stamped as received at the Board on May 6, 1998, the 
veteran's representative requested a rescheduling of the 
hearing for purposes of obtaining additional medical 
development.  The representative also asked that the Board 
hearing take place at either the Detroit Regional Office, the 
Cleveland Regional Office, or several other cities in Ohio.  
After reviewing the request for a rescheduling of the Board 
hearing, the Board finds that good cause has been shown and 
the motion for a new hearing is granted.  38 C.F.R. 
§ 20.702(c) (2000).  

Further, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation sets forth notice and assistance provisions for 
VA to follow with regard to claims.  Review of the record by 
the RO to ensure compliance with the Veterans Claims 
Assistance Act of 2000 is appropriate.  

Additionally, evidence pertinent to the issue on appeal (VA 
outpatient treatment records) has been added to the claims 
file subsequent to the Court's Order in this case.  Review 
and preparation of a Supplemental Statement of the Case 
should also be undertaken.

Accordingly, this case is REMANDED for the following actions:

1.  All pertinent VA and private 
treatment records (not already in the 
claims file) should be obtained and made 
of record.  The RO should also review the 
claims file and take any necessary 
action, including any additional medical 
examination, deemed necessary to comply 
with the notice/assistance provisions of 
the Veterans Claims Assistance Act of 
2000.

2.  The RO should then review the 
expanded record and determine whether 
assignment of a higher disability 
evaluation for service-connected diplopia 
is warranted.  As the veteran is 
appealing the original assignment of a 
disability evaluation following an award 
of service connection, the RO's review 
should include consideration of staged 
ratings in accordance with Fenderson v. 
West, 12 Vet. App. 119 (1999).  The 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond. 

3.  After completion of the above, the RO 
should contact the veteran and his 
representative and take steps to schedule 
the veteran for a Board hearing at an 
appropriate location.  After the hearing 
is completed, or in the event the veteran 
cancels the hearing or fails to report, 
the case should be returned to the Board.  

The purpose of this remand is to comply with the Order of the 
Court and to afford the veteran a Board hearing.  The veteran 
and his representative are free to submit any additional 
evidence and/or argument in connection with the matters 
addressed by the Board in this remand.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




